Title: From John Adams to Christopher Raymond Perry, 8 May 1799
From: Adams, John
To: Perry, Christopher Raymond



Sir
Quincy May 8. 1799

Mrs Greenman has come all the Way to this Place to solicit the discharge of her son William Greenman. She is, as I understand a Friend, and against War upon Principle, and says her son has a Rupture that disqualifies him for any severe service. Her Case is so hard, that if you can discharge him, I pray you to do it. I have not that I know of, any legal Authority to interfere. But the Woman is so distressed with conscientious scruples and maternal Grief that I have not been able to resist her importunity. I pretend not to direct his discharge but if you can legally do it, I shall think it, but a proper Indulgence to scrupulous Consciences.
I am Sir, with my / best Wishes for your Sucess, your / very humble Servant

John Adams